--------------------------------------------------------------------------------

Exhibit 10.2
 
CHANGE OF CONTROL AGREEMENT


This CHANGE OF CONTROL AGREEMENT by and between CRACKER BARREL OLD COUNTRY
STORE, Inc., a Tennessee corporation (the “Company”), and ___________
(“Executive”) is dated as of _________________.


W I T NE S S E T H


WHEREAS, the Company wishes to attract and retain well-qualified executives and
key personnel and help ensure continuity of management in the event of any
actual or threatened Change of Control (as defined below) of the Company;


WHEREAS, to achieve this purpose, the Compensation Committee of the Board of
Directors of the Company (the “Committee” and “Board”, respectively) has
approved this Agreement as being in the best interests of the Company and its
shareholders.


NOW, THEREFORE, it is mutually agreed as follows:


1.             Operation and Term of Agreement. The “Effective Date of this
Agreement” or “Effective Date” shall be the business day immediately preceding
the date on which a Change of Control occurs.  This Agreement shall be of
indefinite term, but the Company may terminate this Agreement at its discretion
and without liability to Executive if (i) the Company provides Executive with
written notice at least one year prior to the effective date of termination,
(ii) at the time such notice is given, neither the Company nor the Board has
received any proposal or indication of interest from a party regarding, nor is
the Company or the Board then pursuing, considering, or negotiating, any
transaction which, if consummated, would be reasonably likely to result in a
Change of Control; and (iii) the termination applies not only to this Agreement,
but to all similar agreements that the Company has in place with all officers of
the Company at the same level as Executive (i.e., Vice President, Senior Vice
President, Executive Vice President, President or Chief Operating Officer). 
Following a termination of this Agreement in accordance with this Section 1,
this Agreement shall thereafter be null and void and of no further effect.


2.             Change of Control. For the purpose of this Agreement, a “Change
of Control” shall mean:


(a)           An acquisition of any shares of stock of the Company by any
“Person” (as the term “person” is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)), other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan
(or related trust) of the Company or any of its subsidiaries, immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 30% or more of the then outstanding voting
securities or the combined voting power of the then outstanding voting
securities of the Company (or any successor to all or substantially all of the
Company’s assets).
 

--------------------------------------------------------------------------------

(b)           The individuals who, as of the Effective Date, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute a majority of
the Board; provided, however, that if the election, or the nomination for
election by the Company’s shareholders, of any new director was approved by a
vote of at least 2/3 of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;


(c)           Consummation of any reorganization, merger, cash tender or
exchange offer, or other business combination to which the Company is a party or
a sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless, following such Business
Combination:  (1) the beneficial owners of the Company’s outstanding voting
securities immediately prior to such Business Combination are the beneficial
owners, directly or indirectly, of more than fifty percent (50%) of the combined
voting power of the outstanding voting securities of the corporation resulting
from the Business Combination (including, without limitation, a corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
(the “Successor Entity”); (2) no Person (excluding any Successor Entity or any
employee benefit plan or related trust of the Company, such Successor Entity, or
any of their affiliates) is the beneficial owner, directly or indirectly, of
thirty percent (30%) or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Successor Entity, except to the extent that such ownership
existed prior to the Business Combination; and (3) the individuals who were
members of the Incumbent Board (excluding, for the avoidance of doubt, any
person who would not be considered a member of the Incumbent Board pursuant to
Section 1.3(b) above) immediately prior to the execution of the initial
agreement, or to the action of the Board, providing for such Business
Combination constitute at least a majority of the members of the board of
directors of the Successor Entity; or


(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


3.             Employment.


(a)           The Company hereby agrees to continue Executive in its employ
during the entirety of the Employment Period (defined below), to exercise such
authority and perform such executive duties as are commensurate with the
authority being exercised and duties being performed by Executive during the
90-day period immediately prior to the Effective Date of this Agreement. During
the Employment Period, and excluding any periods of vacation and sick leave to
which Executive is entitled, Executive agrees to devote reasonable attention and
time during normal business hours to the business and affairs of the Company
and, to the extent necessary to discharge the responsibilities assigned to
Executive hereunder, to use Executive’s reasonable best efforts to perform
faithfully and efficiently such responsibilities. During the Employment Period,
so long as such activities do not significantly interfere with the performance
of Executive’s responsibilities as an employee of the Company in accordance with
this Agreement or cause Executive to be in violation of any formal policy of the
Company (including, but not limited to, the Code of Business Conduct and Ethics
of the Company), it shall not be a violation of this Agreement for Executive to
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(C) manage personal investments. It is expressly understood and agreed that to
the extent that any such activities have been conducted by Executive prior to
the Effective Date of this Agreement, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date of this Agreement shall not thereafter be deemed to interfere
with the performance of Executive’s responsibilities to the Company.
 
2

--------------------------------------------------------------------------------

(b)           Executive and the Company acknowledge that, except as may
otherwise be provided under any other written agreement between Executive and
the Company, the employment of Executive by the Company is “at will” and, prior
to the Effective Date of this Agreement and except as otherwise provided herein,
may be terminated by either Executive or the Company at any time. Moreover,
except as provided in Section 5(c) below, if prior to the Effective Date of this
Agreement, Executive’s employment with the Company terminates, then Executive
shall have no further rights under this Agreement. In addition, no reference in
this Agreement regarding Executive holding any future position or title within
the Company shall imply any obligation on the part of the Company, the Committee
or the Board to grant such position or title to Executive.

(c)           “Employment Period” shall mean the period commencing on the
Effective Date of this Agreement and ending on the second anniversary of the
date the Change of Control occurs.


4.             Compensation, Compensation Plans, Benefits and Perquisites.
During the Employment Period, Executive shall be compensated as follows:


(a)           Executive shall receive an annual salary at a monthly rate at
least equal to the highest monthly base salary paid or payable to Executive by
the Company during the 24 calendar months immediately prior to the Effective
Date, with the opportunity for increases, from time to time thereafter, which
are in accordance with the Company’s regular practices. Annual salary shall not
be reduced after any such increase, and the term “salary” as utilized in this
Agreement shall refer to such annual salary as increased.


(b)           Executive shall be eligible to participate, at the highest target
percentage rate or target participation level in which he/she participated
during the 12 months immediately prior to the Effective Date, in the Company’s
bonus and other cash and equity incentive compensation plans (whether now or
hereinafter in effect).  The Company shall not terminate or eliminate an
incentive compensation plan applicable to Executive during the 12-month period
immediately prior to the Effective Date (notwithstanding any terms of such plan
that otherwise allows the same to be terminated or eliminated) unless the
Company replaces it with an incentive compensation plan pursuant to which
Executive’s target incentive compensation opportunity and reasonable expectation
of realizing the same will be at least equal to his/her opportunity and
expectation under the terminated or eliminated plan.  Similarly, the Company
shall not modify any incentive compensation plan applicable to Executive during
the 12 month period immediately prior to the Effective Date (notwithstanding any
terms of such plan that otherwise allows the same to be modified) if the
modification would materially diminish Executive’s ability to earn target
incentive compensation at least equal to his/her target incentive compensation
opportunity (and the same reasonable expectation of realizing the same) as was
in effect during the 12 month period immediately prior to the Effective Date.
 
3

--------------------------------------------------------------------------------

(c)           Executive shall be entitled to receive, at no greater cost to
Executive than the cost paid or payable by him/her immediately prior to the
Effective Date, at least the same employee benefits and perquisites that he/she
was receiving (or was authorized to receive but elected not to receive), and to
participate in any benefit or perquisite plan in which he/she was participating
(or in which he/she was authorized to participate but elected not to do so), in
each case at any time during the 12 month period immediately prior to the
Effective Date. For as long as Executive is entitled to receive an employee
benefit or perquisite under this Agreement, the Company shall not modify or
terminate any benefit or perquisite plan applicable to Executive
(notwithstanding any terms of such plan that otherwise allows the same to be
modified or terminated) unless (A) the Company replaces the plan so modified or
terminated with a plan under which Executive, at no greater cost to Executive,
receives and/or is eligible to receive the benefits and perquisites at least
equal in all respects to those provided to him/her under the modified or
terminated plan, (B) in the case of a modified plan, the modification results
in  Executive, at no greater cost to him/her, receiving and/or being eligible to
receive benefits and perquisites at least equal to those provided to him/her
prior to such modification. For the avoidance of doubt, the Company shall not be
permitted to pay Executive cash or other consideration in lieu of a benefit or
perquisite as required under this paragraph without Executive’s prior express
consent in each instance.

5.             Termination.


(a)           The term “Termination” shall mean termination by the Company of
the employment of Executive with the Company for any reason other than death,
Disability or Cause (as defined below), or, subject to Section 5(b), resignation
by Executive upon the occurrence of any of the following events (“Good Reason
Events”):


(i)           A material adverse reduction in title or the nature or scope of
Executive’s authority, duties or responsibilities from those referred to in
Section 3 or as enjoyed or carried out by Executive in the 12 months prior to
the Effective Date;


(ii)          A relocation of Executive or a relocation of the principal offices
of Executive’s workplace to a location that requires Executive to commute more
than one hour from Executive’s principal residence as of the Effective Date, or
if Executive’s commute as of the Effective Date is already greater than one hour
from his/her residence, that increases Executive’s average commute by more than
an additional 15 minutes each way;
 
4

--------------------------------------------------------------------------------

(iii)         A reduction in the compensation, compensation plans, benefits or
perquisites from those to be provided to Executive under Section 4, or the
breach by the Company of any other provision of this Agreement;


(iv)         The failure of any successor to the Company to assume this
Agreement or a material breach of this Agreement by the Company or its
successors;


(v)          A change in organizational structure which results in Executive no
longer serving in his/her role for the most senior parent company resulting from
and immediately following a Change of Control; or


(vi)         As a result of a Change of Control, Executive is unable to exercise
the authorities, powers, function or duties attached to his/her position in a
manner commensurate with the authority being exercised and duties being
performed by Executive during the 90-day period immediately prior to the
Effective Date of this Agreement.


(b)           Any good-faith determination made by Executive that he/she is
entitled to invoke any of the provisions of Section 5(a) shall be binding and
conclusive for all purposes.  Notwithstanding the foregoing, Executive shall not
be entitled to invoke Termination rights (i) for the reasons set forth in
Sections 5(a)(ii), 5(a)(iii), 5(a)(iv) or 5(a)(v) except in a written notice
provided at least 15 days in advance of the effective date of Termination, or
(ii) for the reasons set forth in Sections 5(a)(i) or 5(a)(vi) except in a
written notice provided no earlier than 60 days following the Effective Date,
and then giving the Company at least 30 days of notice between the date of such
notice and the effective date of Termination.  The Company may waive such 15 or
30 day notice periods, as the case may be, in whole or in part, at its
discretion, in which case the Company shall not be obliged to pay Executive in
respect of the time so waived.


(c)           Notwithstanding anything in this Agreement to the contrary, if
Executive’s employment is terminated within the period beginning 90 days prior
to the first public announcement of an intended Change of Control (or if none,
then the date that is 90 days prior to the date the Change of Control occurs)
and ending on the date the Change of Control occurs, and Executive reasonably
demonstrates that such termination was in connection with the Change of Control,
then for all purposes of this Agreement, a Termination shall be deemed to have
occurred, and the date of the Change of Control shall be deemed to mean the date
immediately prior to the date of such termination of employment.


(d)           The term “Cause” means:   (i) Executive’s personal dishonesty or
willful misconduct in connection with any material aspect of his/her duties to
the Company; (ii) Executive’s material breach of a fiduciary duty; (iii)
Executive’s conviction for, or pleading guilty or no contest to, any felony or
crime involving moral turpitude; or (iv) Executive’s willful or intentional
misconduct that causes material and demonstrable injury, monetarily or
otherwise, to the Company.


(e)           For purposes of this Agreement, Executive shall be deemed to have
a “Disability” (and to be “Disabled”) if he/she has been determined by the
Incumbent Board based on competent medical evidence, to have a physical or
mental disability that renders him/her incapable, after reasonable accommodation
by the Company, of performing his/her duties under Section 3 of this Agreement.
 
5

--------------------------------------------------------------------------------

(f)            During the 90 days following a Termination of Executive’s
employment and provided that Company has performed all obligations required to
have been performed during such time period and has acknowledged in writing that
it will continue such performance, Executive shall provide such assistance and
cooperation as the Company may reasonably require to transfer knowledge and
otherwise assist in a transition of Executive’s responsibilities to one or more
other individuals designated by the Company, provided, however, that (i) all
such assistance and cooperation shall be provided at times that are mutually
convenient to Executive and the Company, (ii) Executive shall not be required to
spend more than 20 hours in the aggregate during the 90 day period providing
such assistance.


6.             Termination Payments.


(a)           In the event of a Termination of Executive during the Employment
Period, and in addition to paying Executive any salary, benefits and vacation
time that are unpaid as of the Termination date, the Company shall pay to
Executive and provide him with the following (the “Termination Payments”):


(i)           A lump-sum cash payment equal to (A) the sum of (X) Executive’s
Base Salary (as defined below) plus (Y) Executive’s Annual Bonus (as defined
below), multiplied by (B) the Applicable Factor (defined below);


(ii)          A lump-sum cash payment equal to Executive’s Annual Bonus (as
defined below) in respect of the fiscal year of termination, prorated based on
the number of days worked by Executive during such fiscal year;


(iii)         A lump-sum cash payment equal to Executive’s actual bonus in
respect of the fiscal year prior to the fiscal year of termination under the
bonus plan applicable to such prior fiscal year (but subject to Section 4(b)),
if and to the extent such bonus was not already paid to Executive; and


(iv)         Continued Benefits and Perquisites (as defined below) for the
Applicable Continuation Period (as defined below) following the Termination.  If
applicable law or the express terms of a plan pursuant to which any Benefits and
Perquisites is provided prohibit the Company from providing the same to
Executive, or his/her dependents, beneficiaries and estate because he/she is no
longer an employee of the Company, the Company itself shall, at a cost no
greater to Executive, his/her dependents, beneficiaries or estate, arrange to
provide such Benefits and Perquisites to Executive, his/her dependents,
beneficiaries or estate through an alternate plan or arrangement reasonably
acceptable to Executive, his/her dependents, beneficiaries or estate. For the
avoidance of doubt, the Company shall not be permitted to pay Executive, his/her
dependents, beneficiaries or estate cash or other consideration in lieu of such
Benefits and Perquisites without Executive’s, his/her dependents’,
beneficiaries’ or estate’s prior express consent in each instance.
 
6

--------------------------------------------------------------------------------

(b)           Unless more favorable treatment is set forth in any applicable
equity plans or award agreements related thereto, each Long-Term Incentive Award
(defined below) previously granted to Executive that is unvested as of the
Effective Date shall be determined and converted into cash on the Effective Date
pursuant to the terms of Exhibit B.  Such cash (together with interest that
shall have accrued on such amount each month from the Effective Date to the
payment date at a rate equal to one and one-half percent (1.5%) over the ten
(10) year Treasury Bill rate (stated as a monthly rate) in effect as of the
beginning of such calendar month, such amount to be compounded monthly) shall
thereafter be paid out to Executive on earliest to occur of (i) the date of
Executive’s Termination, (ii) the date(s) on which the underlying Long-Term
Incentive Award would have otherwise vested or been paid (including if subject
to a legally binding deferral election), or (iii) the date that is two (2) years
following the Effective Date, provided, in the case of (ii) and (iii), that
Executive shall have remained employed with the Company or its Successor Entity
at all times prior to such date(s) (unless, with respect to any Long-Term
Incentive Award providing accelerated vesting in the event of a retirement,
Executive retires), in each case subject to any applicable withholdings and
Section 9(e) or any applicable deferral elections regarding Long-Term Incentive
Awards subject to Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).


(c)           For purposes of this Agreement, the following terms shall be
defined as follows:


(i)           “Base Salary” means Executive’s annual salary in effect under and
in accordance with Section 4(a) immediately prior to the date of Termination
(or, if greater, before the occurrence of circumstances giving rise to Good
Reason) ;


(ii)          “Annual Bonus” means Executive’s target annual cash bonus in
effect under and in accordance with Section 4(b) for the fiscal year of
Termination (or, if greater, before the occurrence of circumstances giving rise
to Good Reason);


(iii)         “Benefits and Perquisites” means the benefits and perquisites
which Executive was receiving or entitled to receive under and in accordance
with Section 4(c) immediately prior to the date of Termination (or, if greater,
before the occurrence of circumstances giving rise to Good Reason), and subject
to the same limitations and restrictions (e.g., regarding the modification and
termination of plans, benefits and perquisites) as set forth in Section 4(c);


(iv)         “Applicable Factor” means the multiplier corresponding to
Executive’s position within the Company at the date of Termination, as set forth
in Exhibit A hereto;
 
(v)          “Applicable Continuation Period” means the period of time
corresponding to Executive’s position within the Company at the date of
Termination, as set forth in Exhibit A hereto; and


(vi)         “Long-Term Incentive Award” means any award of cash, stock or
restricted stock, stock options, restricted stock units, phantom stock or stock
appreciation rights, the vesting of which is subject to the passage of time of
more than 12 months or the achievement of any performance criteria measured over
a performance period of more than 12 months.  For the avoidance of doubt, the
Annual Bonus is not a Long-Term Incentive Award.
 
7

--------------------------------------------------------------------------------

(d)           The Termination Payments and the vesting and payout of Long-Term
Incentive Awards under this Agreement shall be in lieu of and subject to offset
for any termination, severance or similar payments and benefits provided to
Executive under any employment agreement or severance plan or policy of the
Company to which Executive may be a party or under which he/she may be covered. 
Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Agreement shall affect or limit Executive’s right to receive (i) payment of any
compensation or the issuance of any securities which Executive deferred under
any deferred compensation plan of the Company, or (ii) any amounts due or
belonging to Executive under any retirement program, employee stock purchase
plan, or 401(k) plan, each of which shall be subject to the terms of such
arrangements, including any deferral elections made thereunder.


(e)           The Company and Executive are parties to that certain Severance
Agreement of even date herewith (the “Severance Agreement”), which establishes
certain obligations of the parties regarding termination payments and other
benefits to which Executive would be entitled in connection with a Termination
of Executive’s employment outside the Employment Period.  The Company and
Executive acknowledge and agree that it is the intent of the parties that this
Agreement shall take precedence over the Severance Agreement in connection with
the matters set forth herein.  Without limiting the foregoing, if Executive is
entitled to receive Termination Payments and other benefits pursuant to this
Agreement in connection with the Termination of Executive’s employment with the
Company during the Employment Period, then Executive shall be entitled to
receive such Termination Payments and other benefits as set forth herein and not
termination payments pursuant to the Severance Agreement, and neither party
shall argue that the rights of the Company or Executive, nor any Termination
Payments or other benefits to which the Executive may be entitled, pursuant to
this Agreement shall be limited or superseded by anything set forth in the
Severance Agreement.


(e)           Unless otherwise required under Section 9(e) of this Agreement,
all Termination Payments shall be made or commence within 30 days following the
date of Termination.


(f)            Notwithstanding anything in this Agreement to the contrary, if a
Change of Control occurs, which does not constitute a “change in control event”
within the meaning of Treasury Regulation §1.409A-3(i)(5), or the lump sum
payment of any portion of the Termination Payments is prohibited by Section 409A
of the Code, then the portion of the Termination Payments that constitute
deferred compensation subject to Section 409A of the Code shall be paid to
Executive in installments over the same period as provided for in any severance
agreement or policy applicable to Executive with regard to a Termination which
occurs outside of the Employment Period.


7.             Obligations of Executive.  In consideration for the benefits
offered to Executive under this Agreement and in consideration of Executive’s
continued employment with the Company as of the date of this Agreement’s
execution, Executive hereby agrees to the following terms and conditions:
 
8

--------------------------------------------------------------------------------

(a)           Confidentiality.  During Executive’s employment following the
Effective Date and following any termination of Executive’s employment for
whatever reason thereafter, Executive shall strictly maintain the
confidentiality of Company marketing, financial, strategic planning, proprietary
or other information which is not generally known to the public.  Executive
acknowledges that, as a result of his/her employment by the Company, Executive
has or will become familiar with and acquire knowledge of confidential
information and certain trade secrets that are special, unique and
extraordinarily valuable assets of the Company.  Executive agrees that all such
confidential information and trade secrets are the property of the Company and
that following the termination of Executive’s employment for any reason, all
confidential information and trade secrets shall be considered to be proprietary
to the Company and kept as the private records of the Company and will not be
divulged to any firm, individual, or institution, or used to the detriment of
the Company.  None of the foregoing confidentiality obligations are intended to,
nor shall they, prohibit Executive from communicating with any governmental
agency.


(b)           Return of Company Property.  Upon termination of Executive’s
employment for whatever reason following the Effective Date Executive shall
return to the Company all Company property then in Executive’s possession or
control, in good condition and repair (normal wear and tear excepted) including
but not limited to keys, security cards and fobs, credit cards, furniture,
equipment, automobiles, computer hardware and software, telephone equipment, and
all documents, manuals, plans, equipment, training materials, business papers,
personnel files, computer files or copies of the same relating to Company
business which are in Executive’s possession or control.


(c)            Non-Compete.  During Executive’s employment following the
Effective Date and for the shorter of (i) six months or (ii) the length of the
Applicable Continuation Period following any termination of Executive’s
employment for whatever reason after the Effective Date, Executive shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in, any business within the
United States that is engaging in the multi-unit restaurant business that offers
full service family dining (“Restricted Business”).  Executive acknowledges that
during the course of Executive’s employment with the Company, as a result of
Executive’s position within the Company, Executive has and will become familiar
with the Company’s trade secrets, personnel and other confidential information
concerning the Company at a very high level and that Executive’s services have
been and shall continue to be of special, unique, and extraordinary value to the
Company. Nothing herein shall prohibit Executive from (i) being a passive owner
of not more than 2% of the outstanding stock of any class of a corporation that
is publicly traded, so long as Executive has no active participation in the
business of such corporation; or (ii) becoming employed, engaged, associated or
otherwise participating with a separately managed division or subsidiary of a
competitive business that does not engage in the Restricted Business (provided
that Executive’s services are provided only to such division or subsidiary); or
(iii) accepting employment with any federal or state government or governmental
subdivision or agency.
 
9

--------------------------------------------------------------------------------

(d)           Non-Solicit.  During Executive’s employment following the
Effective Date and, following any termination of Executive’s employment for
whatever reason thereafter, for the shorter of (A) twelve months or (B) the
length of the Applicable Continuation Period, Executive shall not directly or
indirectly through another Person (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company, or in any way interfere with
the relationship between the Company and any employee thereof; (ii) hire any
Person who was an employee of the Company at any time during the twelve-month
period immediately following the termination of Executive’s employment with the
Company; or (iii) induce or attempt to induce any customer, supplier, licensee
or other business relation of the Company to cease or materially reduce doing
business with the Company, or in any way interfere with the relationship between
any such customer, supplier, licensee or business relation and the Company
(including, without limitation, making any negative or disparaging statements or
communications regarding the Company, its products or its personnel).
Notwithstanding the foregoing, nothing in this Agreement shall prohibit
Executive from employing an individual (i) with the consent of the Company or
(ii) who responds to general solicitations in publications or on websites, or
through the use of search firms, so long as such general solicitations or search
firm activities are not targeted specifically at an employee (or former
employee, as described above) of the Company.


(e)           Executive agrees and acknowledges that the covenants set forth in
this Section 7 are reasonable in scope and duration and necessary to protect the
legitimate business interests of the Company and that the compensation payable
hereunder is sufficient consideration therefor.  If any of the provisions of the
covenants in this Section 7 is construed to be invalid or unenforceable in any
respect, the same shall be modified as the court may direct in order to make
such provision reasonable and enforceable, and such modification of the
provision shall not affect the remainder of the provisions of the covenants, and
such provision will be given the maximum possible effect and the modified
Agreement will be fully enforceable.
 
8.              No Obligation to Mitigate Damages. Executive shall not be
obligated to seek other employment or otherwise take steps to mitigate or reduce
the amounts payable or arrangements provided for under this Agreement, and the
obtaining of any such other employment shall not reduce any of the Company’s
obligations under this Agreement.
 
9.             Excise Tax Avoidance; Section 409A.


(a)           Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment,
benefit, vesting or distribution to or for the benefit of Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (a “Payment”) would but for this Section 9 be subject to
the excise tax imposed by §4999 of the Code, or any comparable successor
provisions (the “Excise Tax”), then the Payments shall be either (i) provided to
Executive in full, or (ii) provided to Executive as to such lesser extent which
would result in no portion of such Payments being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable income
and employment taxes, the Excise Tax, and any other applicable taxes, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
Payments, notwithstanding that all or some portion of such Payments may be
subject to the Excise Tax. Any determination required under this Section 9 shall
be made in writing in good faith by the Company's independent certified public
accountants, appointed prior to any change in ownership (as defined under Code
§280G(b)(2), and/or tax counsel selected by such accountants (the “Accounting
Firm”) in accordance with the principles of §280G of the Code. In the event of a
reduction of Payments hereunder, the Payments shall be reduced as follows: (i)
first from cash payments which are included in full as parachute payments, (ii)
second from equity awards which are included in full as parachute payments,
(iii) third from cash payments which are partially included as parachute
payments, and (iv) fourth from equity awards that are partially included as
parachute payments. In applying these principles, any reduction or elimination
of the Payments shall be made in a manner consistent with the requirements of
Code Section 409A and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero. For purposes of making the calculations required
by this Section 9, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and Executive shall furnish to the
Accounting Firm such information and documents as the Accounting Firm may
reasonably request in order to make a determination under this Section 9. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
 
10

--------------------------------------------------------------------------------

(b)           If, notwithstanding any reduction described in this Section 9, the
Internal Revenue Service (the “IRS”) determines that Executive is liable for the
Excise Tax as a result of the receipt of the Payments as described above, then
Executive shall be obligated to pay back to the Company, within thirty (30) days
after a final IRS determination or in the event that Executive challenges the
final IRS determination, a final judicial determination, a portion of the
Payments equal to the “Repayment Amount.”  The Repayment Amount with respect to
the Payments shall be the smallest such amount, if any, as shall be required to
be paid to the Company so that Executive's net after-tax proceeds with respect
to the Payments (after taking into account the payment of the Excise Tax and all
other applicable taxes imposed on such payment) shall be maximized.  The
Repayment Amount with respect to the Payments shall be zero if a Repayment
Amount of more than zero would not result in Executive's net after-tax proceeds
with respect to the Payments being maximized.  If the Excise Tax is not
eliminated pursuant to this paragraph, Executive shall pay the Excise Tax.


(c)          Notwithstanding any other provision of this Section 9, if (i) there
is a reduction in the Payments as described in this Section 9, (ii) the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive's net after-tax proceeds
(calculated as if Executive's Payments had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those Payments which were reduced pursuant to this subsection as soon as
administratively possible after Executive pays the Excise Tax so that
Executive's net after-tax proceeds with respect to the Payments are maximized.


(d)           For the avoidance of doubt, Executive acknowledges he/she is
solely responsible for the payment of any Excise Tax and that the Company will
not reimburse or otherwise indemnify him for such amount.  Any reimbursements or
repayments provided under this subsection shall be made strictly in accordance
with Section 409A of the Code, including Treasury Regulation 1.409A-3(i)(1)(v).
 
11

--------------------------------------------------------------------------------

(e)           It is intended that (i) each payment or installment of payments
provided under this Agreement is a separate “payment” for purposes of Section
409A of the Code, and (ii) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code,
including those provided under Treasury Regulations 1.409A-1(b)(4) (regarding
short-term deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two (2)
year exception) and 1.409A-1(b)(9)(v) (regarding reimbursements and other
separation pay).  Notwithstanding anything to the contrary herein, if (i) on the
date of Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)), Executive is deemed to be a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
the Company, as determined in accordance with the Company’s “specified employee”
determination procedures, and (ii) any payments to be provided to Executive
pursuant to this Agreement which constitute “deferred compensation” for purposes
of Section 409A are or may become subject to the additional tax under Section
409A(a)(1)(B) of the Code or any other taxes or penalties imposed under Section
409A if provided at the time otherwise required under this Agreement, then such
payments shall be delayed until the date that is six (6) months after the date
of Executive’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of Executive’s death.  Any
payments delayed pursuant to this Section 9(e) shall be made in a lump sum on
the first day of the seventh month following Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Executive’s death.


(f)            Notwithstanding any other provision to the contrary, a
termination of employment with the Company shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
“deferred compensation” (as such term is defined in Section 409A of the Code and
the Treasury Regulations promulgated thereunder) upon or following a termination
of employment unless such termination is also a “separation from service” from
the Company within the meaning of Section 409A of the Code and Section
1.409A-1(h) of the Treasury Regulations and, for purposes of any such provision
of this Agreement, references to a “separation,” “termination,” “termination of
employment” or like terms shall mean “separation from service.”


(g)           To the extent that any expenses, reimbursement, fringe benefit or
other, similar plan or arrangement in which Executive participates during the
term of Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A, then such amount
shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations, including (i) the amount eligible for reimbursement or
payment under such plan or arrangement in one calendar year may not affect the
amount eligible for reimbursement or payment in any other calendar year (except
that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to any reimbursement or in-kind benefit is not subject to liquidation or
exchange for another benefit.
 
12

--------------------------------------------------------------------------------

(h)           Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A of the Code and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.


(i)            For the avoidance of doubt, any payment due under this Agreement
within a period following Executive’s termination of employment or other event,
shall be made on a date during such period as determined by the Company in its
sole discretion, and in accordance with Section 409A.


(j)            This Agreement shall be interpreted in accordance with, and the
Company and Executive will use their best efforts to achieve timely compliance
with, Section 409A of the Code and the Treasury Regulations and other
interpretive guidance promulgated thereunder, including without limitation any
such regulations or other guidance that may be issued after the Effective Date
of this Agreement.


(j)            For purposes of the payment, provision of or reimbursement of
medical benefits or premiums, the Company may treat the amounts paid by it for
premiums as taxable to Executive or make such payments (less any required
withholding) directly to Executive to the extent required to avoid adverse
consequences to Executive or the Company under either Section 105(h) of the
Code, or the Patient Protection and Affordable Care Act of 2010 as amended,
and/or the Health Care and Education Reconciliation Act of 2010, as amended (to
the extent applicable) (collectively, the “PPACA”); provided, further, that the
Company may modify or discontinue the continuation coverage contemplated by this
Agreement to the extent reasonably necessary to avoid the imposition of any
excise taxes on the Company for failure to comply with the nondiscrimination
requirements of the PPACA (to the extent applicable).


10.           No Set Off: Legal Fees. Except as provided in Section 6(d), the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by or
subject to any set-off counterclaim, recoupment, defense or other claim, right
or action which the Company may have against Executive or others. The Company
shall pay and advance to Executive, to the full extent permitted by law, all
legal fees and expenses which Executive may reasonably incur as a result of any
contest (regardless of the outcome thereof) by the Company, Executive or others
of the validity or enforceability or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.  Notwithstanding
the foregoing, in the event that the Company asserts a claim or counterclaim
against Executive for Executive’s breach of the covenants set forth in Section 7
hereof, which claim is finally adjudicated in the Company’s favor, Executive
shall reimburse Company any fees and expenses paid or advanced by the Company
for Executive’s defense of such claim or counterclaim.
 
13

--------------------------------------------------------------------------------

11.           Notices. Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to Executive at the last address he/she has filed
in writing with the Company or, in the case of the Company, at its principal
executive offices.


12.           Non-Alienation. Executive shall not have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Agreement; and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts, or by operation
of law, except by will or the laws of descent and distribution.


13.           Governing Law. The provisions of this Agreement shall be construed
in accordance with the laws of the State of Tennessee without regard to any
conflict of laws provision thereof.


14.           Entire Agreement; Amendment.  Subject to Section 6(e), this
Agreement contains the entire agreement of the parties relating to the subject
matter herein and supersedes in full and in all respects any prior oral or
written agreement, arrangement or understanding in connection with the matters
set forth herein.  This Agreement may only be amended or canceled by mutual
agreement of the parties in writing without the consent of any other person,
and, so long as Executive lives, no person, other than the parties hereto, shall
have any rights under or interest in this Agreement or the subject matter
hereof.


15.           Arbitration. Any dispute or controversy between the Company and
Executive, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be settled by arbitration administered in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction. Any arbitration
shall be held before a single arbitrator who shall be selected by the mutual
agreement of the Company and Executive, unless the parties are unable to agree
to an arbitrator, in which case, the arbitrator will be selected by the then
President of the Tennessee Bar Association. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court having jurisdiction over such dispute
or controversy and seek interim provisional, injunctive or other equitable
relief until the arbitration award is rendered or the controversy is otherwise
resolved. Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief or as
required by law, neither a party nor an arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of the Company and Executive. The Company and Executive acknowledge that
this Agreement evidences a transaction involving interstate commerce.
Notwithstanding any choice of law provision included in this Agreement the
United States Federal Arbitration Act shall govern the interpretation and
enforcement of this arbitration provision. The arbitration proceeding shall be
conducted in Nashville, Tennessee or such other location to which the parties
may agree. The Company shall pay the costs of the arbitration, including all
fees and expenses of any arbitrator appointed hereunder.
 
14

--------------------------------------------------------------------------------

16.           Successors.
 
(a)           This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.


(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


17.           Survival.  The obligations of the parties pursuant to Sections 5,
6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 17 and 18, as applicable, shall survive the
termination of Executive’s employment and any termination of this Agreement.


18.           Severability. In the event that any provision or portion of this
Agreement shall he determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall he unaffected thereby and shall
remain in full force and effect.


[Signature page follows.]
 
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as evidence of their mutual agreement Executive and Company
have caused this Agreement to be executed as of the day and year first above
written.
 
Cracker Barrel Old Country Store, Inc.
 
Executive
           
 
 

Name:
   
Name:
   
Title:
         

 
Exhibit A – Applicable Factors and Applicable Continuation Periods
Exhibit B – Determination and Conversion to Cash of Long Term Incentive Awards
 
[Signature Page to Change in Control Agreement]
 

--------------------------------------------------------------------------------

Exhibit A
 
Applicable Factors and Applicable Continuation Periods


Title
Applicable Factor
Applicable Continuation Period
     
President & CEO
3X
2 Years from Termination
     
Executive Vice President
2X
2 Years from Termination
     
Sr. Vice President
2X
2 Years from Termination
     
Vice President
1.5X
2 Years from Termination

 
A-1

--------------------------------------------------------------------------------

Exhibit B
 
Determination and Conversion to Cash of Long Term Incentive Awards
 
Definitions:
 
As used in this Exhibit B, the following terms have the following meanings:
 
A “Time-Based Award” means a Long-Term Incentive Award, the vesting or final
calculation of which is contingent only on the passage of time.
 
A “Performance-Based Award” means a Long-Term Incentive Award, the vesting or
final calculation of which is contingent, in whole or in part, on the Company’s
achievement of one or more performance goals over a given performance period.
 
“Target Level” means (i) the target amount of cash, or the target number of
stock options, stock appreciation rights, shares of stock, shares of restricted
stock or restricted stock units, as the case may be, under a Performance-Based
Award, and/or (ii) the target level of performance underlying a
Performance-Based Award, in each case determined in accordance with the terms of
the agreement, plan or award notice pursuant to which such Performance-Based
Award was granted.
 
Time-Based Awards:
 
Stock Options and Stock Appreciation Rights
 
The cash value of any Time-Based Award of stock options or stock appreciation
rights to be converted to cash under this Agreement shall be the product of (i)
the number of shares of the Company’s common stock that are subject to such
stock options or stock appreciation rights, multiplied by (ii) the difference
of: (a) the closing price of a share of the Company’s  common stock on the
principal trading market of such shares as reported by The Wall Street Journal
as of the Effective Date (or, if the market is closed on that date, on the last
preceding date on which the market was open for trading; or, if the stock of the
Company is not publicly traded as of such date, the fair market value of such
stock, as determined by the Board in good faith), minus (b) the applicable
exercise prices of those stock options or stock appreciation rights.
 
Stock, Restricted Stock or Restricted Stock Units
 
The cash value of any Time-Based Award of shares of stock, restricted shares of
stock, or restricted stock units to be converted to cash under this Agreement
shall be the product of (i) the number of shares of the Company’s common stock
represented by such award multiplied by (ii) the closing price of a share of the
Company’s common stock on the principal trading market of such shares as
reported by The Wall Street Journal as of the Effective Date (or, if the market
is closed on that date, on the last preceding date on which the market was open
for trading; or, if the stock of the Company is not publicly traded as of such
date, the fair market value of such stock, as determined by the Board in good
faith).
 
B-1

--------------------------------------------------------------------------------

Performance-Based Awards – Equity:
 
On the Effective Date Executive will vest in the Target Level of any
Performance-Based Awards of stock options, stock appreciation rights, shares of
stock, shares of restricted stock or restricted stock units which are then
unvested, irrespective of whether or to what extent the performance goal
underlying such award has been or is likely to be achieved.
 
Stock Options and Stock Appreciation Rights
 
The cash value of any Performance-Based Award of stock options or stock
appreciation rights which vest as provided above shall be the product of (i) the
number of shares of the Company’s common stock that are subject to such stock
options or stock appreciation rights, multiplied by (ii) the difference of: (a)
the closing price of a share of the Company’s  common stock on the principal
trading market of such shares as reported by The Wall Street Journal as of the
Effective Date (or, if the market is closed on that date, on the last preceding
date on which the market was open for trading; or, if the stock of the Company
is not publicly traded as of such date, the fair market value of such stock, as
determined by the Board in good faith), minus (b) the applicable exercise prices
of such stock options or stock appreciation rights.
 
Stock, Restricted Stock or Restricted Stock Units
 
The cash value of any Performance-Based Award of stock, restricted stock, or
restricted stock units which vest as provided above shall be the product of (i)
the number of shares of the Company’s common stock represented by the award
multiplied by (ii) the closing price of a share of the Company’s common stock on
the principal trading market of such shares as reported by The Wall Street
Journal as of the Effective Date (or, if the market is closed on that date, on
the last preceding date on which the market was open for trading; or, if the
stock of the Company is not publicly traded as of such date, the fair market
value of such stock, as determined by the Board in good faith).
 
Performance-Based Awards – Cash:
 
On the Effective Date Executive will vest in any Performance-Based Awards of
cash which are then unvested.  If and to the extent that the amount of a
Performance-Based Award of cash was determined prior to the Effective Date but
remains subject to further adjustment based on the achievement of performance
goals over a performance period concluding after the Effective Date, such
performance goals will be deemed to have been achieved at the Target Level,
irrespective of whether or to what extent such goals are likely to be achieved,
and the cash payment to Executive shall be equal to the amount determined prior
to the Effective Date.  If and to the extent that the amount of a
Performance-Based Award of cash was not determined prior to the Effective Date,
such Performance-Based Award shall be deemed to have been earned at the Target
Level in all respects, irrespective of whether or to what extent the underlying
performance goals have been or are likely to be achieved.
 
Right of Board/Compensation Committee:
 
Notwithstanding anything in this Exhibit B seemingly to the contrary, the Board
or the Compensation Committee thereof may, in its sole and absolute discretion
(but subject to any limitations otherwise imposed under any plan approved by the
Company’s shareholders), modify the calculation or determination of any award
described in this Exhibit B so long as such modification is at least as
beneficial to Executive as the calculation or determination provided for under
this Exhibit B.
 
 
B-2

--------------------------------------------------------------------------------